Citation Nr: 0112273	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for amputation of left 
leg.

2.  Whether new and material evidence has been submitted or 
secured sufficient to reopen a claim of entitlement to 
service connection for malaria.

3.  Basic eligibility for nonservice-connected VA disability 
pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served honorably with the Commonwealth Army, 
United States Armed Forces in the Far East (USAFFE) from 
December 1941 until April 1942; and with the regular 
Philippine Army from April 1945 to February 1946.  He was not 
in a prisoner of war (POW) status and had no recognized 
guerrilla service.  See ARCEN Form 632 dated in June 1958. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1999, from 
the Manila, Philippines, regional office (RO) of the 
Department of Veterans Affairs (VA).  The veteran was 
notified of the decision in May 1999 that the RO denied 
service connection for an amputated left leg, determined that 
new and material evidence adequate to reopen the claim for 
service connection for malaria had not been submitted, and 
that pension was not payable based on the veteran's type of 
service.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction and VA's duty to notify and assist the 
veteran has been satisfied.

2.  On separation from service, the veteran was not shown to 
have any left leg disorder, and no relevant history was 
reported.   

3.  The competent and probative evidence shows that the 
veteran's left leg disorder resulting in a below-the-knee 
amputation of the left leg was first diagnosed almost 50 
years after his discharge from military service; there is no 
competent and probative evidence that the left leg disorder 
resulting in the 1994 amputation had its onset during 
military service, or that it is otherwise related to service.

4.  The RO denied entitlement to service connection for 
malaria July 1983, and that decision became final in the 
absence of an appeal.

5.  The additional evidence added to the record since the 
July 1983 RO rating decision, to the extent that it refers to 
malaria, is cumulative or duplicative; thus, it is not new.  

6.  The veteran does not have qualifying "active service" for 
purposes of VA pension benefits.


CONCLUSIONS OF LAW

1.  A left leg disorder resulting in a below-the-knee 
amputation of the left leg was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103a and § 5103A); 38 C.F.R. § 3.303 (2000).

2.  The RO's decision in July 1983 denying entitlement to 
service connection for malaria is final.  38 U.S.C.A. § 7105 
(West 1991).

3.  No new and material evidence has been presented to 
warrant reopening the claim of entitlement to service 
connection for malaria.  38 U.S.C.A. § 5108 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A); 38 C.F.R. § 3.156(a) (2000).

4.  Basic eligibility for VA nonservice-connected disability 
pension benefits is precluded by law.  38 U.S.C.A. §§ 101(2), 
107, 1521 (West 1991); 38 C.F.R. §§ 3.1, 3.3, 3.6, 3.8, 3.9, 
3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had recognized service from December 19, 1941 to 
April 9, 1942, and from April 2, 1945 to February 20, 1946.  
ARCEN Form 632 dated in June 1958 shows the following 
military history: beleaguered from December 19, 1941, to 
April 9, 1942; no casualty status from April 10, 1942 to 
April 29, 1942; missing from April 30, 1942 to January 31, 
1944; no casualty status from February 1, 1944 to April 1, 
1945; status under "MPA" terminated April 1, 1945; and 
regular Philippine Army service from April 2, 1945 to 
February 20, 1946.  It was determined that the veteran had 
not been in a POW status and had no recognized guerrilla 
service.  ARCEN Form 632 shows the veteran's last grade and 
organization was with USAFFE as a Private with Co. C, 202nd 
Engr. Combat Bn, PA.  

On the veteran's affidavit for Philippine Army Personnel 
signed in December 1945, he did not indicate that he was a PW 
[prisoner of war] or that he escaped or was released from PW.  
He did indicate that he surrendered under Proclamation No. 1.  
In the accounting of time from commencement date to date 
processed in the Philippine Army in 1945, the veteran did not 
include any time as a prisoner of war (POW).  In part, he 
reported having been a civilian from April 10, 1942 to April 
1, 1945, and that he had contracted malaria on reaching his 
home.  A chronological record of wounds and illnesses notes 
that he had been treated from May 2, 1942 to May 1, 1944 by a 
"quack" doctor for malaria.  

The service department records include a "Personal Record" 
for the Army of the Philippines, dated in April 1945, showing 
that the veteran was examined and found to be mentally and 
physically qualified for service in the Army of the 
Philippines.  He was noted to have no musculoskeletal 
defects.  A report of physical examination in February 1946, 
at the time of separation from service, shows that his feet 
were described as normal and that he had no musculoskeletal 
defects.  The report contains no mention of malaria. 

In an August 1947 affidavit, a copy of which is filed with 
the veteran's service records, L. Rebosa, M.D., reported that 
he had treated the veteran for malaria from the last days of 
April 1942 until the last days of January 1944.   

In a March 1958 claim, the veteran sought service connection 
for multiple disabilities to include malaria and "rheumatism 
on the right and left knee and waist line during service."  
He reported having been hospitalized for malaria and 
"injuries' in Bataan in 1942.  The injuries claimed 
reportedly were to the left arm and stomach.  The veteran 
indicated that Dr. G. Lionin had treated him and gave no 
address for the doctor, noting that he currently resided in 
the United States.

In a rating decision in June 1958 the RO denied service 
connection for malaria on that basis that although malaria 
had been treated in service it did not result in permanent 
residuals and that any new attack would not be considered 
service connected.  The veteran was informed of that 
determination but did not appeal. 

In July 1981, the veteran submitted a claim for VA pension 
benefits.  The veteran was notified in August 1981 that he 
was not eligible for nonservice-connected disability or old 
age pension because this type of benefit was not extended to 
veterans who served with the Philippine Commonwealth Army, 
recognized guerrillas, or special Philippine Scouts who 
enlisted under Public Law 190, 79th Congress.  There is no 
indication that he was advised of his appellate rights. 

The claims file contains a copy of an April 1983 letter from 
a DAV representative to the veteran answering his request for 
forms to file a claim for benefits as per Public Law 97-37 by 
virtue of being a former POW.  The DAV representative noted 
that the law provided compensation benefits to former POWs 
for a number of specified diseases if the veteran had been a 
POW for at least 30 days.  

In June 1983, the veteran submitted a claim for service 
connection, VA Form 526, indicating that he had been a POW 
from April 10, 1992, to an unspecified date in May 1942, and 
that he was claiming service connection for malaria and some 
other conditions, with no reference to any disability of the 
lower extremities.  He indicated that he had been 
hospitalized from May to June 1983 for the disabilities then 
at issue.  He claimed that due to his confinement and 
treatment as a POW he suffered multiple disabilities to 
include malaria.  The veteran submitted a medical certificate 
from Dr. Antonio Villanueva dated in June 1983 providing a 
diagnosis of malaria among other disabilities due long 
confinement and maltreatment as a POW.  The statement does 
not refer to any disability affecting the veteran's lower 
extremities.  

In July 1983 the RO determined that no new and material 
evidence had been submitted to warrant reconsideration of his 
claim for service connection for malaria, noting that the 
evidence submitted pertained to treatment many years after 
service.  Although the veteran initiated an appeal and a 
statement of the case was issued, the veteran did not perfect 
his appeal.  

In or about April 1985 the veteran submitted a copy of his 
service discharge certificate issued by the Philippine Army, 
the back side of which notes that he had had no wounds and 
that his only sickness had been malaria.  

In response to an April 1985 letter from the veteran, the RO 
sent the veteran an application form for compensation or 
pension.  The veteran was also notified that:

Only veterans of the Armed Forces of the United 
States and Old Philippine Scout service during 
wartime may have potential eligibility for 
total disability or "old age" pension 
benefits.  Veterans of the New Philippine 
Scouts, Philippine Commonwealth Army veterans 
with USAFFE service and recognized guerrilla 
members are not entitled to nonservice-
connected disability or "old age" pension 
benefits.

In August 1998 the veteran submitted a claim for service 
connection for malaria that began in 1943 and for an 
amputated left leg.  He did not report any treatment for 
malaria and indicated that he had been treated for the left 
leg on November 11, 1994, at Baguio General Hospital.  He 
also indicated that he had not been a prisoner of war and 
that dates of confinement were "none."  He enclosed 
authorizations for the release of medical records from Baguio 
General Hospital.  

In February 1999 the RO notified the veteran that a claim for 
service connection for malaria had been previously denied and 
that to reopen his claim he should submit new and material 
evidence.  He was informed of the type of evidence to submit 
regarding his claim for service connection for amputation of 
his left leg and that the RO would attempt to procure medical 
records on his behalf if he completed VA Form 21-4121 
provided as an enclosure.  

In an April 1999 rating decision, the RO denied service 
connection for the veteran's amputated left leg as not well 
grounded and determined that new and material evidence 
adequate to reopen the claim for service connection for 
malaria had not been submitted.   

The veteran was notified of this decision in May 1999 and 
provided a copy of the rating decision.  He was also notified 
that, in regard to pension:  

Under the laws administered by the U. S. 
Department of Veterans Affairs (VA), service 
with the Philippine Commonwealth Army, USAFFE, 
including the recognized guerrillas, or service 
with the new Philippine Scouts under Public Law 
190, 79th Congress shall not be deemed to have 
been active military service with the Armed 
Forces of the United States for the purpose of 
establishing entitlement to nonservice-
connected disability pension.

The Service Department certified that you had 
active duty as Private from December 19, 1941 
to February 20, 1946, with the Philippine 
Commonwealth Army.  Certification of service is 
a prerogative of the Department of the Army, 
and VA has no authority to amend or change 
their decision.  The law specifically provides 
that pension is not payable based on this type 
of service.  

With his notice of disagreement received in July 1999, the 
veteran submitted a copy of the second page of the Affidavit 
for Philippine Army Personnel contained in the claims file 
since 1958.  

A statement of the case was issued in December 1999 on the 
issues of service connection for amputation of the left leg 
and whether new and material evidence had been submitted to 
reopen the claim of service connection for malaria.  The 
veteran's substantive appeal on both issues, received in 
December 1999, states that the left leg amputation "has 
relation" with his service in 1945.  

The veteran submitted additional evidence that includes a 
joint affidavit from A.M. and I.P., dated in March 1999, 
stating that, before and after his discharge from service in 
February 1946, the veteran often complained of pain in his 
legs which he said he incurred during his World War II 
service.  

A private medical record from Urdaneta Sacred Heart Hospital, 
dated in November 1994, shows the veteran was confined in 
September 1994 due to cellulitis and gangrene of the right 
big toe and upper gastrointestinal bleeding.  His right big 
toe was amputated and debridement done.  

A private hospital report from Baguio General Hospital and 
Medical Center (BGH-MC) shows the veteran was hospitalized in 
November 1994, with an admitting diagnosis of abscess on the 
left foot.  The hospital summary reflects that he was 
admitted due to a slow healing ulcer on the left foot that 
had started two months prior to admission.  It was noted that 
the left big toe had been amputated about two weeks prior to 
admission.  While hospitalized the veteran underwent a left 
below-the-knee amputation.  The final diagnoses were abscess 
of the left foot and chronic osteomyelitis of the left leg.  
Included with the report from BGH-MC were an 
electrocardiogram report and X-ray reports.  After review of 
the additional evidence the RO issued a supplemental 
statement of the case in March 2000.

The RO issued a statement of the case in April 2000 on 
whether the veteran lacked legal entitlement to nonservice-
connected disability pension benefits.  In May 2000, the 
veteran submitted a VA Form 9 noting that he was entitled 
under Public Law 106-169 enacted on December 14, 1999, being 
84 years old.  


Initial Matter

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the RO has met its obligations to the veteran 
under the new legislation.  The veteran was notified by 
letters of February 1999 and May 1999 of the type of evidence 
to submit regarding his claims for service connection and 
that VA could attempt to obtain evidence on his behalf.  He 
was also provided a copy of the April 1999 rating decision 
that addressed both service connection issues and a statement 
of the case and supplemental statement of the case on the 
issues pertaining to service connection.  In regard to the 
pension claim, the veteran has been informed of the evidence 
of record regarding his military service and the laws and 
regulations governing basic eligibility for pension benefits.  
Also, the veteran has been afforded the opportunity to 
submit/identify evidence and argument.  Thus, he will not be 
prejudiced by the Board deciding the merits of his claims 
without remanding the case to the RO for consideration under 
the new legislation.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
Although the veteran was not afforded a VA examination in 
regard to the amputation of his left leg, that matter will be 
discussed in detail below.   

In his substantive appeal received in May 2000, the veteran 
claims entitlement under Public Law 106-169, that amends the 
Social Security Act and establishes a program of special 
benefits for certain World War II veterans.  The veteran is 
advised that a claim for benefits under this program should 
be submitted to the Social Security Administration.  


Legal Criteria-Service Connection and Finality

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2000).

Determinations of service connection are based on a review of 
the entire record.  38 C.F.R. § 3.303.  The United States 
Court of Appeals for Veterans Claims (Court) has stated that 
"[I]n order to prevail on the issue of service connection . 
. . there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  The credibility of the 
evidence is not presumed at the merits stage.  Hickson at 
253; see also Pond v. West, 12 Vet. App. 341, 346 (1999).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field station offices as to conclusions based on 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  If no 
notice of disagreement is filed within the prescribed period, 
the action or determination shall become final and the claim 
will not thereafter be reopened or allowed except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991). 

New and material evidence is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In addition, 
all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Analysis-Left Leg Amputation 

The February 1946 separation examination report shows that 
the veteran's feet were normal and that he had no 
musculoskeletal defects.  Although in 1958 he claimed service 
connection for rheumatism of the knees and waistline, among 
other disabilities, there was no medical evidence at that 
time that he had ever had rheumatism.  

The veteran filed another claim in 1983 seeking service 
connection for multiple disabilities and provided a June 1983 
medical certificate regarding multiple disabilities; however, 
there was no mention of any left leg or foot disability in 
the claim or medical certificate.

The veteran first mentioned a left leg amputation in his 
August 1998 claim.  The only medical treatment that he 
reported for that disability was in November 1994, almost 50 
years after service.  Evidence submitted in support of his 
claim was a joint lay statement from A.M. and I.P., friends 
of the veteran, who wrote in March 1999 that the veteran 
complained of pain in his legs before and after his discharge 
from service which the veteran said he had incurred during 
World War II.  While the veteran's friends are competent to 
testify as to what the veteran purportedly told them, any 
such complaints of pain that the veteran might have expressed 
do not provide a basis for service connection for a leg 
amputation decades after service.  Pain is a symptom and not 
a disease.  In that regard, it is noted that in the 1980s the 
veteran claimed service connection for rheumatism of the 
knees and waistline, and although there is no medical 
evidence that the veteran ever had rheumatism, such is 
commonly associated with joint paint in the minds of lay 
persons.  

The only medical evidence pertaining to the left leg 
amputation is the private hospital report from Baguio General 
Hospital and Medical Center showing that the veteran was 
hospitalized in November 1994 and underwent a below-the-knee 
amputation.  The veteran was noted to have a history of a 
non-healing wound of the left foot that began only about two 
months prior to admission and of amputation of the left big 
toe about two weeks prior to admission.  There is nothing in 
the hospital records about the veteran's military service, 
rheumatism, or anything tending to link the pathology that 
required amputation to service.  In fact, the medical 
evidence indicates that the amputation was due to an abscess 
of the left foot and chronic osteomyelitis of the left leg, 
of which there is no evidence prior to the 1994 hospital 
report.  

There is also evidence that the veteran underwent a right toe 
amputation in September 1994 at Urdaneta Sacred Heart 
Hospital in part due to cellulitis and gangrene of the right 
big toe.  This evidence relating to another disability is not 
probative to a claim for service connection for amputation of 
the left leg.  

Although the RO denied this claim as not well grounded and 
did not afford the veteran an examination, the Board 
concludes that this matter does not need to be remanded.  The 
Veterans Claims Assistance Act of 2000 provides, in part, 
that (1) In the case of a claim for disability compensation, 
the assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  (2) The Secretary 
shall treat an examination or opinion as being necessary to 
make a decision on a claim for purposes of paragraph (1) if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant)-- (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim. 

In this case, a medical examination or opinion is not needed 
to decide the claim.  The veteran was not shown to have any 
lower extremity disability during his recognized service or 
at the time of his discharge examination.  The only competent 
evidence of a current left leg disability is the medical 
evidence of amputation of the veteran's left leg due to an 
abscess of the left foot and osteomyelitis.  That evidence 
dates the underlying condition to only a few months prior to 
the amputation and does not provide any history or other 
information of a chronicity of left leg/foot problems since 
the veteran's World War II service or otherwise link the left 
leg condition to service.  While the veteran had previously 
claimed service connection for rheumatism of the knees, there 
is no competent evidence that the amputation was necessitated 
by rheumatism (nor is there any medical evidence that the 
veteran ever had rheumatism).  Additionally, although 
claiming that his amputation is related to his service in 
1945, the veteran has not made any specific argument as to 
the nature of the purported relationship.  Thus, the Board 
concludes that a medical examination or opinion is not 
necessary as there is sufficient medical evidence to make a 
decision on the claim, and that the preponderance of the 
evidence is against the veteran's claim for service 
connection for amputation of the left leg.  

Analysis - Malaria 

Service connection for malaria was initially denied by a 
rating decision of June 1958 from which the veteran did not 
appeal.  By a July 1983 rating decision, the RO determined 
that the veteran had not submitted new and material evidence 
to roepen his claim.  Although he initiated an appeal from 
that decision, he did not perfect it by filing a substantive 
appeal.  Thus, the July 1983 rating decision is the last 
final rating decision in this matter.  38 U.S.C.A. § 7105.  

In April 1999, the RO determined that new and material 
evidence adequate to reopen the claim for service connection 
for malaria had not been submitted.  The veteran disagreed 
and initiated this appeal.  The basis for the final July 1983 
denial was that the medical evidence submitted in support of 
reopening the claim pertained to treatment or examination 
many years after the veteran's military service.  Thus, the 
Board must consider whether new and material evidence has 
been submitted since that action.  See Evans v. Brown, 9 Vet. 
App. 273 (1996) (new and material evidence must be submitted 
since the time that the claim was finally disallowed on any 
basis).

The United States Court of Appeals for Veterans Claims (prior 
to March 1, 1999, the United States Court of Veterans 
Appeals) (hereinafter the Court) has clarified that, with 
respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  Rather, it is 
each of the specified bases for the final disallowance that 
must be considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  The Court also held 
that in order to reopen a previously and finally disallowed 
claim there must be new and material evidence submitted 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown at 284.

In part, the newly enacted legislation provides as follows:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.

With the exception of a notation on the back of the veteran's 
Philippine Army discharge certificate submitted in 1985 and 
the duplicate page of the veteran's Philippine Army Personnel 
affidavit, the additional evidence received since the 1983 
rating decision does not pertain to malaria in any way.  
Although the notation on the discharge certificate indicates 
that the veteran had had the illness of malaria, there 
already was a notation of malaria in the veteran's Philippine 
Army Personnel affidavit and in the August 1947 affidavit by 
Dr. Rebosa, both of which were on file at the time of the 
prior denial.  Thus this additional notation is cumulative of 
evidence previously on file and is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The copy of the page from the Army 
personnel affidavit, while reflecting the veteran's account 
of having contracted malaria after he returned home, is a 
duplicate of evidence on file since 1958.  The lay affidavit 
from A.M. and I.P. does not even mention malaria or anything 
that suggests malaria, and the medical records from the two 
private hospitals also contain no reference to malaria.  

Inasmuch as the only additional evidence since the 1983 
unappealed rating decision that even mentions malaria is 
either duplicative or cumulative of evidence previously on 
file, there is no new evidence, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that new and material evidence sufficient to reopen a claim 
of entitlement for service connection for malaria has not 
been received.  

As to whether the veteran was a prisoner of war, he has 
provided contradictory information, most recently indicating 
that he was not a prisoner of war which is consistent with 
the objective evidence.  In any event, malaria is not among 
those diseases for which former prisoners of war are afforded 
special consideration.  38 C.F.R. § 3.309(c) (2000).


Nonservice-Connected Pension Benefits 

The record shows that the veteran was previously notified in 
August 1981 that he was not eligible for nonservice-connected 
disability or old age pension because the benefit was not 
extended to veterans who served with the Philippine 
Commonwealth Army, recognized guerrillas, or special 
Philippine Scouts who enlisted under Public Law 190, 79th 
Congress.  However, as the letter does not indicate that the 
veteran was advised of his appellate rights, the Board finds 
that the August 1981 letter was not a final decision on the 
issue of basic eligibility for nonservice-connected VA 
disability pension benefits.  Accordingly, the Board affords 
a de novo review to this issue.

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991); See Reonal 
v. Brown , 5 Vet. App. 458, 459 (1993) (citing 38 U.S.C.A. 
§§ 1502, 1521). 

In order to establish basic eligibility for nonservice-
connected VA pension benefits, it is required, in part, that 
the claimant have active military, naval or air service.  See 
38 U.S.C.A. §§ 101(2), (24), 1521(a) (West 1991); 38 C.F.R. 
§§ 3.1, 3.6 (2000).  The term "veteran" is defined as a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(2000).  "Active military, naval, and air service" includes 
active duty.  "Active duty" is defined as full-time duty in 
the Armed Forces.  38 C.F.R. § 3.6(a), (b). "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1 (2000).

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107 (West 1991); 38 
C.F.R. §§ 3.8, 3.9 (2000).

Under 38 U.S.C.A. § 107(a), certain service before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines while such forces were in 
the service of the United States Armed Forces, is not deemed 
to be active military, naval, or air service for the purposes 
of awarding nonservice-connected pension.  This law has been 
held not to violate the United States Constitution.  Quiban 
v. Veterans Admin., 928 F.2d 1154, 1158 (D.C. Cir. 1991), 
reh'g denied (July 18, 1991); Dela Pena v. Derwinski, 2 Vet. 
App. 80, 81 (1992) (embracing the holding of Quiban).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person in the Armed Forces 
except benefits under contracts of the National Service Life 
Insurance entered into before February 18, 1946, chapter 10 
of title 37 and chapters 11, 13 (except section 412(a)), and 
23 of this title.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8 (2000).  
In effect, those persons with such service are not entitled 
to nonservice-connected VA disability pension benefits.  

In June 1958 the service department verified that the veteran 
served with the USAFFE from December 1941 until April 1942 
and with the regular Philippine Army from April 1945 to 
February 1946.  Such service is deemed not to be active 
military service for the purpose of nonservice-connected 
pension.  He has not submitted evidence sufficient to prove 
qualifying military service, or to warrant VA's requesting an 
additional verification from the service department.  In 
light of the service department's findings, the Board finds 
that the veteran did not have qualifying service for 
nonservice-connected pension benefits.  See 38 U.S.C.A. 
§ 107.  Findings by the service department verifying a 
claimant's service are binding on VA for establishing 
qualifying service, and none of the evidence submitted by the 
veteran is sufficient to warrant an additional verification.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (U.S. service 
department findings are binding for purposes of establishing 
service in U.S. Armed Forces, Philippine Commonwealth Army, 
or Philippine guerrillas in service of U.S. Armed Forces). 

Thus, the law precludes basic eligibility for nonservice-
connected pension based on the veteran's service.  In the 
absence of legal merit, the veteran's claim is denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where law and 
not evidence is dispositive, appeal should have been 
terminated due to absence of legal merit and lack of 
entitlement under law). 


ORDER

Service connection for below-the-knee amputation of left leg 
is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for malaria is 
denied.

Basic eligibility for nonservice-connected VA disability 
pension benefits is denied


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

